Citation Nr: 1707258	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-34 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right arm disorder.

2.  Entitlement to service connection for hyperthyroidism. 

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a bilateral hip disorder. 

5.  Entitlement to an increased disability evaluation for atypical migraine headaches, currently rated as 10 percent disabling prior to December 10, 2013, and 30 percent thereafter. 

6.  Entitlement to an increased (compensable) disability evaluation for ruptured left Achilles tendon.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from September 1980 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas. 

The Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge presiding in Washington, DC, in December 2013.  A transcript of the hearing is of record. 

When this case was recently before the Board in March 2014, it was decided in part and remanded in part for additional evidentiary development.  The case, specifically as to the issue of an increased disability evaluation for atypical migraine headaches, has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for right heel spurs and sinusitis were also remanded in March 2014 along with the claims currently on appeal.  Following development conducted pursuant to the Board's remand, service connection for right heel spurs and sinusitis was granted in a November 2014 rating decision.  As these issues on appeal have been granted, they are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The November 2014 rating decision also reflects that the 10 percent rating for atypical migraine headaches was increased to 30 percent effective December 10, 2013.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to an increased disability evaluation for atypical migraine headaches is addressed below; all other issues on appeal are addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to December 10, 2013, the Veteran's atypical migraine headaches were more closely manifested by characteristic prostrating attacks on an average of once a month over the last several months.

2.  For the entire appeal period, the Veteran's atypical migraine headaches have been more closely manifested by characteristic prostrating attacks averaging once a month or more over the last several months; very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability, have not been demonstrated.  


CONCLUSIONS OF LAW

1.  For the rating period prior to December 10, 2013, the criteria for a 30 percent disability rating for atypical migraine headaches, but no more, is granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for a rating in excess of 30 percent for atypical migraine headaches are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in June 2009 satisfied the provisions of 38 U.S.C.A. § 5103 (a).  In that letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the electronic claims file includes service treatment records, post-service treatment records, VA examination reports, and the Veteran's statements. 

As outlined below, the Veteran was afforded VA medical examinations in connection with his claim.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of a higher rating.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable Diagnostic Codes.

In accordance with the Board's March 2014 remand instructions, the Veteran was afforded a VA examination in May 2014 and additional VA treatment records were added to VBMS.  As such, there was substantial compliance with the March 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. 268.  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104   (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Historically, in a November 2002 rating decision, service connection for migraine headache, atypical, was granted with an evaluation of 10 percent effective August 19, 1992.  The Veteran filed a claim for an increased evaluation in May 2009.

The RO has evaluated the Veteran's disability under Diagnostic Code 8100.
 Pursuant to Diagnostic Code 8100, migraines with characteristic prostrating attacks averaging one in two months over the last several months shall be evaluated as 10 percent disabling.  Headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months shall be evaluated as 30 percent disabling, and very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability shall be evaluated as 50 percent disabling.

The Veteran was afforded an examination in June 2009 in which severe headaches were noted to occur twice a week for three to four hours.  The examiner indicated that the level of activity that the Veteran could maintain during attacks was minimal and also stated that the effect of the condition on the his usual occupation and daily activities was moderate.  Flare-ups were noted to include pain, weakness, fatigue, and functional loss.  The estimated extent of impairment on daily activities was noted as mild to severe.  Aspirin was noted as treatment with a good response.

On the December 2009 notice of disagreement, the Veteran report prostrating attacks requiring bedrest ( dark quiet room) at least one time a week for the past 6 months.  

The Veteran testified before the undersigned in December 2013 that three times a month he would have prostrating headache attacks.  He indicated that the bad headaches required the need to lay down in a dark room to alleviate the symptoms.

In response to the Board's remand, the Veteran was afforded a VA examination in May 2014 in which the examiner noted that his treatment plan did not include taking medication.  The Veteran reported headache pain localized to one side of the head, and he did not experience non-headache symptoms associated with the headaches.  The examiner noted that the atypical head pain lasted less than one day on the right side of the head; the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.

In light of the aforementioned evidence, the Board finds that the weight of the evidence, lay and medical demonstrates that the Veteran's atypical migraine headaches have been manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months prior to December 10, 2013 and the headache disability more nearly approximately the criteria for a 30 percent rating prior to December 10, 2013.  The evidence includes the statements of the Veteran in December 2009 and in December 2013 at the hearing regarding the prostrating effects of the headaches which the Board finds probative.  The Board finds that the weight of the evidence, lay and medical does not demonstrate that the Veteran's headache disability more nearly approximates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability at any time during the appeal period.  The Veteran has not reported frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The June 2009 VA examination reports do not show findings of  frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

While the Board has considered other possible Diagnostic Codes, the Veteran's medical history and his current diagnosis demonstrate that Diagnostic Code 8100 most appropriately reflects his symptoms associated with his disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).  

Accordingly, the Board finds that a 30 percent rating for atypical migraine headaches, is warranted prior to December 10, 2013 and that a rating in excess of 30 percent for the entire appeal period is not warranted.  .

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b) (1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate. 

The symptoms that the Veteran describes are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as prostrating attacks.  See Mauerhan v. Principi, 16 Vet. App. 443 (2002).

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his headache disability is more severe than is reflected by the assigned rating.  In view of the circumstances, the Board finds that the rating schedule is adequate and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a disability rating based on individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total. 

The Veteran has not alleged that he was precluded from attaining or maintaining gainful employment due to his headache disability.  Thus, as neither he, nor the overall record, has indicated that he was prevented from securing or maintaining gainful employment due to his service-connected headache disability, Rice is inapplicable in the present case.


ORDER

Entitlement to 30 percent an increased disability evaluation for atypical migraine headaches is granted prior to December 10, 2013.  A rating in excess of 30 percent is denied.  


REMAND

The Board finds that additional evidentiary development is required before the remaining issues on appeal are adjudicated.

Right Arm Disorder

In response to the Board's remand, the Veteran was afforded a VA examination in May 2014 in which the examiner diagnosed right elbow olecranon bursitis.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the right elbow pain was not treated in service nor was the Veteran seen in service; he was treated in 2010 with right elbow splinting, much later after his discharge.

The Board notes that in January 2015 correspondence to VA, the Veteran stated that he had a right wrist injury in service on July 2, 1981, and that his right arm disability started the same day.

Service treatment records show that the Veteran was seen with right wrist problems in service in July 1981.  

The Board finds that clarification is required from the May 2014 VA examiner; namely, the examiner should address the July 1981 in-service complaint.  Moreover, the Board notes that the VA examiner appeared to base this opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Hyperthyroidism

In response to the Board's remand, the Veteran was afforded a VA examination in May 2014 in which the examiner opined that the condition claimed was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran "does recall as not feeling well at the time his hypothyroidism mentioned, with chills and nausea, [not] given."  The examiner stated that post-service he was treated for thyroid cancer associated hyperthyroidism with differentiating symptoms of palpitations and heat intolerance, diarrhea, with weight loss.  The examiner noted that the Veteran received supplemental L-thyroxine for post-surgical hypothyroidism, hence, no nexus of service-related hypothyroidism with post-service hyperthyroidism.

The Board finds that clarification is required from the May 2014 VA examiner; namely, the examiner stated that the condition claimed was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness; however, the rationale provided for the opinion was not responsive to the Board's remand questions and, importantly, did not indicate whether or not the examiner intended to provide a positive nexus opinion.

Bilateral Knee Disorder

In response to the Board's remand, the Veteran was afforded a VA examination in May 2014 in which the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran related that he did not have any pre-existing left knee condition.  The examiner opined that there was no clear or unmistakable evidence that he had pre-existing condition.  The examiner stated that the Veteran's duty in service as a supervisor in mechanics did not need heavy lifting or carrying objects so there was no in-service left knee condition for which he was seen or treated, nor was the condition due to the service-connected low back pain or ruptured left Achilles tendon as the Veteran did not have altered gait or stressful gait or assistive devices.  The examiner also stated that the Veteran did not have any event in service nor was he treated in service for a right knee condition.  The examiner opined that the right knee condition was not due to the service-connected low back pain or ruptured left Achilles tendon as these conditions were not contributing to the preferred weight-bearing in either knees or altered gait.

Service treatment records show that in July 1984 the Veteran had a left knee injury while playing basketball and was diagnosed with left knee effusion.

The Board finds that clarification is required from the May 2014 VA examiner; namely, the examiner incorrectly stated that the Veteran was not seen or treated for a left knee condition in service.  Moreover, the examiner did not properly address the Board's March 2014 remand questions regarding aggravation.



	(CONTINUED ON NEXT PAGE)




Bilateral Hip Disorder

In response to the Board's remand, the Veteran was afforded a VA examination in May 2014 in which the examiner found no hip or thigh condition; therefore, the examiner did not provide an etiological opinion.

The Board notes that in September 2002 the Veteran was diagnosed with minimal osteophytosis and in a September 2009 VA examination the Veteran was diagnosed with very mild degenerative joint disease of the bilateral hip. 

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, the Board finds that remand is warranted to obtain an addendum opinion to address the hip disabilities diagnosed during the pendency of this appeal.

Ruptured Left Achilles Tendon

In response to the Board's remand, the Veteran was afforded a VA examination in May 2014;however, the examiner did not report whether testing of the tendon was performed on active and passive motion, and in both weightbearing and non-weightbearing.  38 C.F.R. § 4.59 (2016) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weightbearing and non-weight bearing if possible, and if possible, with the range of the opposite undamaged joint.  Id.  

The United States Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

For these reasons, a new examination is necessary.  Barr, 21 Vet. App. 303, 312 (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and associate them with the claims file.  

2.  Provide access to the electronic claims file to the same VA examiner who conducted the May 2014 VA examination, and request that he or she review the record and provides an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed right elbow olecranon bursitis had its onset in service or is otherwise related to the Veteran's period of service.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, to include a discussion of the service treatment records showing that the Veteran was seen with right wrist problems in service in July 1981.   The Veteran has asserted that he had a right wrist injury in July 1981 and that his right arm disability started the same day.

If the May 2014 examiner is unavailable, access to the claims file should be provided to another appropriate examiner who should be requested to provide the required information. 

3.  Provide access to the electronic claims file to the same VA examiner who conducted the May 2014 VA examination, and request that he or she review the record and provides an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed hypothyroidism had its onset in service or is otherwise related to the Veteran's period of service.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, to include a discussion of the in-service diagnosis of hypothyroidism and the Veteran's testimony as to having had continuous symptoms since the initial in-service diagnosis.

If the May 2014 examiner is unavailable, access to the claims file should be provided to another appropriate examiner who should be requested to provide the required information. 

4.  Provide access to the electronic claims file to the same VA examiner who conducted the May 2014 VA examination, and request that he or she review the record and provides the following opinions: 

Is it as likely as not (probability 50 percent of more) that any current left or right knee disorder had its onset in service or was arthritis manifest to a compensable degree within one after discharge from service?  If not, is it at least as likely as not (50 percent probability or greater) that any current left or right knee disorder is caused or aggravated by (worsened) by the service-connected low back or left Achilles heel disorder?

The examiner attention is directed to the service treatment records that show that in July 1984 the Veteran had a left knee injury while playing basketball and was diagnosed with left knee effusion.


The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

If the May 2014 examiner is unavailable, access to the claims file should be provided to another appropriate examiner with appropriate expertise who should be requested to provide the required information. 

5.  Provide access to the electronic claims file to the same VA examiner who conducted the May 2014 VA examination, and request that he or she review the record and provides an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed minimal osteophytosis and very mild degenerative joint disease of the bilateral hip had their onset in service or are otherwise related to the Veteran's period of service.  If not, the examiner is then requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed minimal osteophytosis and very mild degenerative joint disease of the bilateral hip were caused or aggravated by (worsened) by the service-connected low back or left Achilles heel disorders. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached. 

If the May 2014 examiner is unavailable, access to the claims file should be provided to another examiner with appropriate expertise who should be requested to provide the required information. 

6.  Schedule a VA examination in order to determine the current severity of the service-connected ruptured left Achilles tendon.  Access to the electronic claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.

All tests deemed necessary should be conducted.  

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

The examination should include testing for pain in active motion, passive motion, weightbearing and non-weightbearing for the joint in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.


A rationale should be provided for all opinions expressed.

7.  Upon completion of the examinations and addendum opinions ordered above, review the reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


